 PILEDRIVERSLOC NO. 2416, CARPENTERSPiledriversLocal No.2416,United Brotherhood ofCarpenters and Joiners of America,AFL-CIO andWestern-Pacific Piledriving Corp.and InternationalUnion of Operating Engineers,Local No. 701, AFL-CIO. Case 36-CD-99August 8, 1973DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, basedupon a charge filed by Western-Pacific PiledrivingCorp., herein called the Employer or Western, alleg-ing that Piledrivers Local No. 2416, United Brother-hood of Carpenters and Joiners of America,AFL-CIO, herein called Piledrivers, has violated Sec-tion 8(b)(4)(D) of the Act. The charge alleges, in sub-stance, that Piledrivers has threatened economicaction in order to prevent the Employer from assign-ing the work of operating the "air tugger" or "doubledrum hoist" to members of International Union ofOperating Engineers, Local 701, AFL-CIO, hereincalled Engineers, rather than to members of Piledriv-ers.Pursuant to notice, a hearing was held in Port-land,Oregon, before Hearing Officer Richard V.Stratton, on February 21, 1973. All parties appearedand were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to presentevidence bearing on the issues.' Thereafter, the Em-ployer and Engineers filed briefs. The briefs havebeen duly considered by the Board.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Boardmakes the following findings:ITHE BUSINESS OF THE EMPLOYERThe Employer, an Oregon corporation with its prin-cipal office and place of business in Portland, Oregon,isengaged in the construction industry in several'PiledriversLocal No1036 was permitted to intervene as a Joint Respon-dent on the ground that it has actual territorial jurisdiction over the jobsiteon the Trojan project nearRainier,Oregon, although all Western employeeson the job are members of Piledrivers Local No 2416379western States. It annually provides services valued inexcess of $50,000 to employers outside the State ofOregon.We find that the Employer is engaged in commercewithin the meaning of Section 2(6) and (7) of the Actand that it will effectuate the policies of the Act toassert jurisdiction herein.II.THE LABOR ORGANIZATIONS INVOLVEDThe partiesstipulated,and we find,that Piledriversand Engineers are labor organizations within themeaning of Section 2(5) of the Act.IIITHE DISPUTEA. Background and Facts of the DisputeThe Employer was engaged as a subcontractor topour and erect underground 80 concrete reinforcedpilings 16 inches in diameter and 135 to 140 feet longon the site of the Trojan Nuclear Power Plant beingerected for Portland General Electric Company. Theproject is located near Rainier, Oregon, about 40milesnorthwest of Portland, Oregon.The Employer decided that the pilings would haveto be constructed with a "tremie pour," because of thestructural requirements of the specifications. A tremieconcrete pour is a procedure whereby wet concrete isforced from the top through a tremie pipe into thebottom of the piling form. The bottom of the tremiepipe is kept immersed just below the level of the sur-face of the concrete as it is being poured, so that theconcrete flows upward eliminating concrete separa-tions which occur when concrete is dropped throughthe air from a bucket, which is the customary meansused for pouring concrete.It is the operation of the air tugger or hoist, bywhich the tremie pipe is raised or lowered in the pileform, that is in dispute in this proceeding. One cablelowers and raises the tremie pipe; the second cableruns to the bottom of the pipe and is a safety line tobe used in case of failure in the pipe or in the othercable. The hoist itself consists of two air tuggers whichrest on a platform, two separate drums, one attachedto each air tugger, on which cable is wound, and apulley block positioned on the gallows frame placedover the pile form. By use of air compressed througha valve each cable can be reeled in or out. Each airtugger is operated by a hand lever that moves to aforward position, a neutral position, and a reverseposition. As the pumped concrete fills the casing pileform, the air tugger hoist is used to raise the tremiepipe, as noted above. Total pumping time of the airtugger on this project was about 20 minutes of each205 NLRB No. 72 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDhour.On the Trojan job, several different types of work-men participated in the tremie pour phase of the oper-ation.A piledriver foreman operated the hoist; ajourneyman piledriver under his supervision also op-erated the hoist on occasion and performed other aux-iliary functions. In addition to the two piledrivers, anengineer operated the hydraulic crane used to placeand move the gallows frame. There was also the con-crete pump operator.The Employer is a member of Oregon-ColumbiaChapter, Associated General Contractors of America,Inc., herein called AGC, the bargaining representa-tive of the construction contractors in the area. Pile-drivers Locals 2416 and 1036 are both constituentlocals of Carpenters and as such are parties to thecurrent Carpenter-Oregon-Columbia Chapter, AGC,master labor agreement, which covers the piledriversin the area, including the piledrivers assigned by theEmployer to the tremie pour operation. The localAGC also has a current master labor agreement withEngineers, the other Union party to the present dis-pute.When the Employer began its pour at the construc-tion site, Engineers informed the Employer by letterof October 26, 1972, that there existed a dispute be-tween the Employer and Engineers in that a nondis-patched person was operating a double drum hoistplacing concrete in contravention of article XV, sec-tion B, Operating Conditions, subsection 15, of theagreement between the AGC and Engineers, whichprovides,Section 15. It is understood and agreed by theparties to this Agreement that hoisting is the craftwork of the Operating Engineers and as suchcomes under the terms and conditions of thisAgreement.The Employer replied by letter of October 31, denyingany violation of this provision of the agreement on theground that in past performances the Employer hadassigned the work of operating the hoist at a tremiepour to a piledriver, and cited several past projects insupport of its position. Thereupon, Engineers filed agrievance against the Employer pursuant to the griev-ance provisions of the Engineers-AGC agreement andthe dispute was referred, as provided therein, to theBoard of Adjustment for hearing and decision. TheEmployer, but not Piledrivers, was represented at thehearing. On November 16, 1972, the Board of Adjust-ment ruled that the hoist being used in the handlingof the tremie pipe on the project should be manned byan engineer. The ruling was based primarily on aninterpretation of the above-quoted provision of sub-section 15 of articleXV of the AGC-Engineers agree-ment.In the light of the ruling of the Board of Adjust-ment, Roy Coles, executive secretary of the local Ore-gon Council of Carpenters,on behalf of Piledrivers,threatened to strike the Employer if the Employerreassigned the work to engineers.B.The Work in DisputeThe work in dispute is the operation of the air tug-ger hoist being used in the handling of the tremie pipein the concrete pipe pour at the Trojan Nuclear PowerPlant project located near Portland, Oregon.C. Contentions of the PartiesThe Employer and Piledrivers contend that the dis-puted work should be assigned to piledrivers on thebasis of the local master labor agreement betweenPiledrivers and the AGC, the Employer's past prac-tice, area practice, relative skills of the disputing em-ployees, and economy and efficiency of operations.Engineers contends that the disputed work shouldbe assigned to its members in light of the provisionsof the AGC-Engineers local master labor agreementand the determination of the Board of Adjustmentmade thereunder that members of Engineers were en-titled to the disputed work.D. Applicability of the StatuteThe parties stipulated, and we find, that there isreasonable cause to believe that Section 8(b)(4)(D)has been violated by Piledrivers threat to strike theEmployer if the Employer reassigned the work to en-gineers.The parties have not agreed upon a method forsettling this jurisdictional dispute.Although theBoard of Adjustment under the AGC-Engineers mas-ter labor agreement determined that a member ofEngineers was entitled to operate the air tugger hoist,Piledrivers was not a party to that proceeding. Ac-cordingly, the determination is not dispositive of thejurisdictional dispute.In view of the foregoing, we find that the matter isproperly before the Board for determination underSection 10(k) of the Act.E.Merits ofthe DisputeSection 10(k) of theAct requiresthe Board to makean affirmative award of the disputed work after givingdue consideration to all relevant factors. We find the PILEDRIVERSLOC. NO.2416, CARPENTERSfollowing factors are relevant to making a determina-tion of the dispute before us.1.Certifications and collective-bargainingagreementsNeither labor organization has been certified as thecollective-bargaining representative of employeesperforming the disputed work.However,each Unionhas a master labor agreementwith the AGCto whichthe Employer is bound by virtue of its membership inthe AGC.Each such contract purports to cover theoperators of air tugger hoists at construction sites. TheEngineers contract covers such operators in articleXV, subsection 15, as noted above.The Piledriverscontract covers such operators in scheduleA, Pile-drivers-CharacterofWork,section 2(g),which pro-vides,All labor (excepting operating and hoisting en-gineers) employed in the actual operation of pile-driving rigs, derricks, and other piledriving andconstruction equipment used in the performanceof work set forth above, and rigging and signal-ling connected therewith.Under these circumstances, the factors of certifica-tions and collective-bargaining agreements favor nei-ther party, although the provision in the Engineerscontract is perhaps a bit more explicit and clear.2.Company and area practiceIn the present case, the piledriver foreman assignedthe operation of the air tugger to himself. The Em-ployer has always assigned the operation of air tug-gers to piledrivers when such equipment is used intremie pours. This assignment has been consistentand uninterrupted since the Employer has been pour-ing concrete in this manner. The Employer has neverassigned this work to engineers. Until recently Engi-neershad always acquiesced in the assignment of thiswork to piledrivers. The Employer's practice of as-signing the operation of the air tugger to piledriversisalso consistentwith the industry practice in thearea. The Employer, industry, and area practice thusfavor a determination in favor of the piledrivers.3.Relative skills, efficiency, and economy ofoperationThe Employer strongly favors an award of the dis-puted work to piledrivers because of their experiencein performing the work and the resulting efficiencyand economy of operation. Piledrivers have per-381formed the disputed work for the Employer for thepast 20 years. Moreover, the present piledriver em-ployees of the Employer have had several years' expe-rience performing it. Although training is gainedgenerally by experience on the job, Piledrivers alsohas an apprenticeship training program, which coversthe operation of air tuggers and tremie pour work.There are presently 20 persons enrolled in the appren-ticeship program and Piledrivers Local 2416 presentlyhas about 25 members, each with several years' expe-rience in performing tremie pour work. Hence, theEmployer would be forced to lay off experienced,trained piledrivers in order to hire and trainengineersinexperienced in the operation of air tuggers and theperformance of tremie pour work. Moreover, sincethe air tuggers were in operation only about 20 min-utes out of every hour, the assignment of the opera-tion of the air tugger to piledrivers is efficient in thatwhen the equipment is not in operation, the piledri-vers will perform a variety of other functions, such asconnecting up hoses, leveling the gallows frame, andmoving pipe where needed. While one piledriver oper-atesthe levers on the air tugger, the second piledriverconnects up and disconnects the 10-foot sections oftremie pipe, as it is lowered into the pile form andagain raised out of the form as the concrete is beingpumped into the form. On the other hand, if an engi-neer were assigned to the sole and narrow function ofoperating the air tugger, the operator would be idletwo-thirds of every hour. We are, therefore, persuadedthat the factors of experience, training, efficiency, andeconomy of operation favor an award of the disputedwork to the employees of the Employer who are repre-sented by Piledrivers.ConclusionUpon the entire record in this proceeding and afterfull consideration of all the relevant factors, in partic-ular the practice of the Employer and other employersin similar situations in the area, the experience of themembers of Piledrivers in performing the disputedwork, and the efficiency and economy of operation,we conclude that the employees of the Employer whoare represented by Piledrivers are entitled to the workin question and we shall determine the dispute in theirfavor. In making this determination, we award thework to the employees of the Employer who are repre-sented by Piledrivers but not to that labor organiza-tion or its members.22SeeInternational Associationof Bridge,Structural and Ornamental IronWorkers,Local 29, AFL-CIO (Fabindustries,Inc),199 NLRB No 34; andIndustrialManufacturing and Maintenance Employees'Union Local No 124,Continued 382DECISIONSOF NATIONALLABOR RELATIONS BOARDScope of the AwardAs Piledrivers contends, the dispute between thetwo Unions extends beyond the Trojan jobsite andthe award should be as extensive as the dispute. TheEngineers claim to the disputed work rests on thelanguage of the AGC-Engineers master labor agree-ment as well as on the Board of Adjustment determi-nationmade thereunder. On the other hand, thePiledrivers claim to the work is based on its masterlabor agreement with the AGC. The dispute at Trojanis thus merely an incident in the basic disagreementbetween the parties. Unless our jurisdictional deter-mination is coextensive with the area of dispute, it islikely to recur at other jobsites. Accordingly, our de-termination will be coextensive with the jurisdictionalareas of the contending labor organizations.'Laborers'InternationalUnion of North America(RossIsland Sand and GravelCo), 202 NLRB No 126DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in this pro-ceeding, the National Labor Relations Board herebymakes the following Determination of Dispute:Employees employed by Western-Pacific Piledriv-ing Corp. who are represented by Piledrivers LocalNo. 2416, United Brotherhood of Carpenters andJoiners of America, AFL-CIO, are entitled to per-form the work in dispute which consists of the opera-tion of air tuggers at the Trojan Nuclear Power Plantjobsite located near Rainier, Oregon, and any simi-larly disputed work performed by Western-PacificPiledriving Corp., wherever the territorial jurisdictionof Piledrivers Local Nos. 2416 and 1036, UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO, and of International Union of OperatingEngineers, Local No. 701, AFL-CIO, coincides.l International Associationof Bridge,Structural and OrnamentalIronWork-ers,Local 29, AFL-CIO (Fabmdustries, Inc), supra